Citation Nr: 0101357	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-02 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for Crohn's disease, 
status post-laparotomy.  



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from March 1967 to December 
1971.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in July 1997 that granted service connection for the listed 
disability and assigned a noncompensable rating.  

In July 2000, a hearing was held at the RO before C. W. 
Symanski, who is the Veterans Law Judge rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDING OF FACT

The evidence shows that the veteran's service-connected 
Crohn's disease, status post-laparotomy, is manifested by 
moderate impairment, consisting of frequent episodes of 
abdominal distress, diarrhea, and constipation.  


CONCLUSION OF LAW

Crohn's disease, status post-laparotomy, is 10 percent 
disabling, according to applicable schedular criteria.  
38 U.S.C.A. § 1155, 5107 (West 1991 and Supp. 2000); 
38 C.F.R. § 4.1, 4.2, 4.10 and Part 4, Codes 7219, 7323 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The service medical records indicate that the veteran was 
evaluated for presumed acute appendicitis in July 1971.  At 
surgery, operative findings were consistent with terminal 
ileitis due to Crohn's disease.  He recovered satisfactorily 
from the surgery and the Crohn's disease was treated with 
medication during the remainder of his period of service.  At 
the time of the veteran's separation examination in August 
1971, the examiner noted right lower quadrant abdominal 
tenderness, hyperactive bowel sounds, and a well-healed right 
lower quadrant scar.  

The veteran wrote in June 1997 that he was last treated for 
his Crohn's disease in 1986, but stated that that physician 
had retired.  He indicated that the physician told him that 
he would have to stay on a soft diet, with plenty of exercise 
and no drinking.  He reported that he was told that he would 
have to live with the pain and inflammation until it was 
severe enough for surgery, which would leave him with a 
colostomy.  

The veteran did submit a letter, dated in November 1996, from 
the surgeon who had operated on the veteran during service.  
The surgeon confirmed the above diagnosis, but indicated that 
he had not seen the veteran since 1977.  

A rating decision in July 1997 granted service connection for 
Crohn's disease, status post-laparotomy, and assigned a 
noncompensable rating for the disability.  

The veteran was afforded a VA compensation examination in 
January 1999 to evaluate his Crohn's disease.  The examiner 
noted the history of the veteran's in-service condition and 
surgery and stated that, "Over the years the patient had a 
change in bowel habits, going from constipation with 
abdominal cramps for two days to watery diarrhea for one or 
two days a week.  The patient's cramps became better after a 
bowel movement.  The patient never had a fistula formation 
nor weight gain or loss or nausea or vomiting."  The 
examiner also recorded the veteran's report that he 
occasionally had some right lower quadrant pain that was 
sharp in nature and occurred once or twice a night, two 
episodes a week, and not related to food.  It was noted that 
the veteran was then taking no medication for the disability.  
On examination, the abdomen was soft, nontender, and non-
distended; it was flat, without ascites.  The examiner 
reported a small, 4-inch right lower quadrant healed surgical 
scar.  On rectal examination, there was some induration in 
the anal canal, but no other pertinent positive clinical 
findings.  An upper gastrointestinal x-ray series, with small 
bowel follow-through, and a barium enema were reportedly 
negative.  Noting the veteran's clinical history of Crohn's 
disease, the examiner found that there were no sign of anemia 
or heme-positive stools and indicated that having the disease 
for more than 20 years had had no effect on his health.  The 
examiner concluded that the veteran had Crohn's disease in 
1971 that had resolved and that he currently had no objective 
evidence of recurrence.  

A personal hearing was conducted at the RO before the 
undersigned Member of the Board in July 2000.  The veteran 
described the manifestations of his Crohn's disease as 
periodic, "very, very painful" attacks of cramps, with 
varying episodes of constipation and diarrhea.  He testified 
that the cramp attacks would occur once or twice a month, 
with a laxative required approximately 20 percent of the time 
for relief.  The veteran indicated that he had to watch his 
diet carefully, but stated that he was taking no medication 
for the disability.  When asked whether he had had any 
particularly severe attacks in the previous year or two, the 
veteran described 2 or 3 such episodes since 1996, but stated 
that he would have essentially incapacitating attacks of 
cramps lasting 3-5 hours about 3 times a year.  

At the hearing, the veteran presented a copy of a medical 
article describing the manifestations, diagnosis, and 
treatment of Crohn's disease.  

Analysis 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Nevertheless, the Board believes that the RO and the Board, 
through the statement of the case and the July 2000 personal 
hearing have already adequately advised the veteran as to the 
type of evidence that would support his claim.  Further, he 
has indicated that no other medical records are available, 
inasmuch as he has not received any medical evaluation or 
treatment for his service-connected Crohn's disease in many 
years.  He has pointed to no other evidence that is available 
and that might help to substantiate his claim.  In addition, 
the veteran has been afforded a recent VA compensation 
examination so that a physician could evaluate the severity 
of his Crohn's disease.  Accordingly, the Board finds that 
VA's duty to notify the veteran and to assist him is 
obtaining evidence to support his claim, as set forth in the 
VCAA, has been satisfied.  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The rating schedule does not specifically provide criteria 
for rating Crohn's disease.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disorder under the provisions of the schedule which pertain 
to a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  The Board finds that the 
veteran's Crohn's disease is most analogous to irritable 
colon syndrome, as both conditions represent impairment of 
the colon, with manifestations of abdominal distress and 
alternating episodes of constipation and diarrhea.

Severe irritable colon syndrome, manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, warrants a 30 percent 
evaluation.  For moderate disability, shown by frequent 
episodes of bowel disturbance with abdominal distress, a 
10 percent rating is appropriate.  When the disability is 
mild, with disturbances of bowel function and occasional 
episodes of abdominal distress, a noncompensable evaluation 
is for application.  Code 7319.  

Although the Board believes that the provisions of Code 7319 
are most appropriate for evaluating Crohn's disease, the 
Board will also consider the provisions of Code 7323 
regarding ulcerative colitis, another disorder of the colon 
that can produce some symptoms similar to those reported by 
the veteran.  

Pronounced ulcerative colitis, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication as liver abscess warrants a 100 percent 
evaluation.  For severe impairment, with numerous attacks a 
year and malnutrition, and with the individual's health being 
only fair during remissions, a 60 percent rating is to be 
assigned.  A 30 percent evaluation is appropriate for 
moderately severe ulcerative colitis, with frequent 
exacerbations.  With moderate impairment, including 
infrequent exacerbations, a 10 percent rating is warranted.  
Code 7323.  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for the veteran's Crohn's disease.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted the distinction between a claim 
for an increased rating for a service-connected disability 
and an appeal from the initial rating assigned for a 
disability upon service connection.  In this case, the RO 
assigned a noncompensable rating for the veteran's Crohn's 
disease, effective from October 1996.  Inasmuch as that 
rating was assigned as the initial rating for the disability, 
the Board will evaluate the level of impairment due to the 
disability throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  

Initially, the Board notes that the record in this case 
contains little in the way of medical evidence regarding the 
severity of the veteran's service-connected Crohn's disease 
since his separation from service.  He has indicated, 
however, that he has avoided medical treatment for the 
disability for many years, treating his symptoms himself, 
relatively successfully, with dietary management and 
laxatives, as needed.  

Nevertheless, the relevant diagnostic codes that are in any 
way applicable to evaluating Crohn's disease primarily 
reflect consideration of the frequency of attacks due to the 
disability and also the disability's manifestations.  Because 
of the nature of those manifestations, the Board finds that 
the veteran is qualified to describe them-he can certainly 
comment on the frequency and severity of his symptoms.  
Moreover, it does not appear that there would be any 
justification in the record for attempting to dissociate 
current symptoms from the disability for which service 
connection is in effect.  

The record contains essentially two descriptions by the 
veteran of the manifestations due to his Crohn's disease-his 
report to the January 1999 VA examiner and his sworn 
testimony at the July 2000 personal hearing.  The examiner's 
report does not clearly set forth just how severe the 
veteran's symptoms are, but it does indicate that, over the 
years, he has had constipation and cramping and watery 
diarrhea one or 2 days per week, with 2 episodes per week of 
abdominal pain at night.  

At his personal hearing, however, the veteran described his 
"very, very painful" attacks as occurring once or twice a 
month and his particularly severe episodes as occurring about 
3 times per year.  

The Board finds that the veteran's Crohn's disease, as 
described by the veteran, has been manifested throughout the 
appeal period by episodes of some abdominal distress, 
consisting of crampy pain and either diarrhea or 
constipation, as frequent as twice a week.  The evidence does 
not show, however, that the episodes or abdominal distress 
has been "more or less constant," as required for a 
30 percent evaluation unde the provisions of Code 7319.  
Moreover, while those episodes may be distressing and 
uncomfortable, there is no evidence that they approach the 
severity of the episodes that occur much less frequently-up 
to 3 times per year.  Accordingly, the Board finds that the 
veteran's Crohn's disease has produced moderate impairment 
throughout the appeal period, warranting a 10 percent rating 
under the provisions of Code 7319.  

Similarly, there is no evidence that the veteran's Crohn's 
disease has resulted in any malnutrition or has severely 
impaired his health, as described in Code 7323.  Nor does the 
veteran have moderately severe manifestations or "frequent 
exacerbations," as contemplated by that diagnostic code.  
Therefore, the criteria for more than a 10 percent evaluation 
under Code 7323 are not met at any time during the appeal 
period.  Therefore, the Board concludes that a 10 percent 
rating for the veteran's Crohn's disease is warranted from 
the effective date of the grant of service connection for the 
disability.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. 

Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board 
finds that the preponderance of the evidence is against a 
finding of disability in excess of 10 percent.  


ORDER

A 10 percent rating for Crohn's disease, status post-
laparotomy, is granted, subject to the regulations governing 
the award of monetary benefits.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

